DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-35, 40, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the claim limitation “a component part coupled to the housing” in line 3 renders the claim indefinite. It is unclear if “a component part” is the same structure as “a component part axially coupled to the housing” introduced in claim 22, line 13 or if there are two, separate component parts coupled to the housing. For examination purposes, “a component part coupled to the housing” has been interpreted as the same component part introduced in claim 22. 
Regarding claim 32, the claim limitation “the gauge element comprises the blocking feature” in line 4 renders the claim indefinite. It is unclear if the “gauge element” is the same structure as “a component part” as recited in claim 16 (which requires “a blocking feature of the other of the limiter or the component part” in line 14) or if the gauge element is a separate 
Claim 40 recites the limitation "the thread" in line 3 and “the gauge element” in line 40.  There is insufficient antecedent basis for these limitations in the claim. It is unclear what “thread” the claim is referring to and the structure on which the thread is located. It is also unclear if “the gauge element” is the same structure as the “component part” introduced in claim 1 or a separate structure that interacts with the dose selection element. 
Claims 33-35 are rejected for being dependent on claim 32. Claims 31 and 42 are rejected for being dependent on claim 30.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25, 27-30, and 36-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (US 2013/0289518).

Regarding claim 22, Butler teaches a drug delivery device (drug delivery device 1) for selecting and dispensing a number of doses of a medicament ([0053-0054]), the drug delivery medicament reservoir (“a cartridge (not shown) from which a number of doses of a medicinal product may be dispensed is provided in the cartridge housing 6” [0047]) attached to a housing (outer body housing 205); a drive mechanism (“drive mechanism, which generally includes the dose dial sleeve, driver, piston rod, is a clutch or other release mechanism (not shown) that directly or indirectly, releasably couples the dose dial sleeve to the driver.” [0047]) comprising a plunger (“piston rod” [0047]) axially movable relative to the housing for dispensing doses of the medicament from the medicament reservoir (“the piston rod is forced to rotate and thus advance, thereby delivering the dose.” [0054]); a dose selecting element (dose dial grip 12 and dose dial sleeve 104) releasably coupled to the drive mechanism and rotatable relative to the housing in a first direction for selecting a dose (“During this stage, the piston rod remains stationary and the drive sleeve 106 rotates with the number sleeve/dose dial sleeve 104.” [0053]); a trigger (dose button 110) axially movable relative to the housing for initiating dispensing of a dose selected by the dose selecting element (“During dose delivery the dose button 110 is depressed” [0054]); and a limiter (clutch ring 102) configured to selectively permit and prevent axial movement of the trigger depending on an amount of the selected dose ([0034]), wherein the limiter is rotationally constrained to the dose selecting element (“During setting of a dose, the dial grip 12 is rotated, which in turn causes rotation of the dose dial sleeve 104 and clutch 105. Rotation of the clutch 105 causes rotation of the clutch ring 102 via the diametrically opposed clutch ring teeth 108.” [0053]) and is axially constrained to the trigger (“During dose delivery the dose button 110 is depressed disengaging the clutch 105 from the number sleeve 104 and compressing the biasing member, shown as spring 111, thereby locking the clutch 105 to the clutch ring 102. The number or dose dial sleeve 104 rotates as it returns to its zero dose position, while the clutch ring 102 travels axially in a distal direction down path 101, without rotation and returns to a new position after complete dose delivery.” [0054]), wherein one of the limiter or a component part axially coupled to the housing comprises a track (helical and axial track 200; “a combined helical and axial track that…is part blocking feature (radial protrusions 103) of the other of the limiter or the component part (“One or more protrusions 103 extending from the clutch ring 102 are engaged into the helical clutch path 100.” [0053]), and wherein the track comprises at least one narrow section (helical part 100) limiting relative axial movement between the track and the blocking feature (Figure 3; [0055]) and at least one wide section (axial part 101) permitting relative axial movement between the track and the blocking feature (Figure 3; [0053]) 

Regarding claim 23, Butler teaches the drug delivery device according to claim 22, wherein the track extends helically or circumferentially about an outer surface of the limiter (Figure 2).

Regarding claim 24, Butler teaches the drug delivery device according to claim 22, wherein the narrow section of the track (helical part 100) defines a guidance for the blocking feature that is free of backlash (Figure 3, between Positions 1 and 2).

Regarding claim 25, Butler teaches the drug delivery device according to claim 22, wherein the track is a groove (helical and axial track 200) defined by at least one intermittent rib (walls forming helical part 100), wherein the narrow section of the track is defined by a portion of the groove in which the rib is present, and the wide section of the track is defined by a portion of the groove in which the rib is omitted (Figure 3).

Regarding claim 27, Butler teaches the drug delivery device according to claim 25, wherein a face of the at least one intermittent rib directed opposite to the axial movement of the trigger (edges of wall forming helical part 100) comprises at least one detent (non-return 

Regarding claim 28, Butler teaches the drug delivery device according to claim 25, wherein the wide section of the track comprises a commit ramp (non-return feature 112).

Regarding claim 29, Butler teaches the drug delivery device according to claim 22, wherein the track and the blocking feature are designed such that the blocking feature is prevented from passing over the narrow section of the track in an axial direction of movement of the trigger for initiating dispensing of a dose, and the blocking feature is permitted to pass over the narrow section of the track in a non-destructive manner in an opposite axial direction (“If the user attempts to deliver a dose below the minimum threshold, the clutch ring protrusion 103 will still be in the helical section 100 of the track 200, and therefore the clutch ring will rotate back down the helical path 100, thereby allowing rotation of the clutch 105 and hence drive sleeve 106 with the end result that a dose is not delivered because the drive sleeve 106 winds back on the piston rod.” [0055]).

Regarding claim 30, Butler teaches the drug delivery device according to claim 22, wherein the dose selecting element is a tubular number sleeve (number sleeve/dose dial sleeve 104) that is at least partially visible through an aperture or window (window 14) of the housing (“To set a dose of medication contained within the drug delivery device 1, a user rotates the dose dial grip 12 such that a dialed dose will become viewable in the window or lens 14 by way of the dose scale arrangement.” [0046]) and in threaded engagement with the housing or a component part coupled to the housing (“the thread pitch of…dose dial sleeve 104,” [0056]; Figure 2).

power reservoir (spring 111), and the power reservoir is coupled to the housing (Figure 2), such that rotation of the dose selecting element during dose selecting accumulates energy in the power reservoir (“After a pre-determined rotation of the dial grip 12 the clutch ring protrusion 103 enters the axial section 101 of the combined helical and axial groove or track 200, thereby locking the clutch ring against further rotation relative to the housing, but the dose dial sleeve and clutch can rotate since the clutch ring overrides the teeth and compresses the spring 111 explained below in more detail.” [0053], [0054]).

Regarding claim 37, Butler teaches the drug delivery device according to claim 22, comprising a clutch (clutch 105) operable by the trigger and located between the dose selecting element and the drive mechanism (“dose button 110 is depressed disengaging the clutch 105 from the number sleeve 104 and compressing the biasing member, shown as spring 111, thereby locking the clutch 105 to the clutch ring 102” [0054]; Figure 2), wherein the clutch rotationally couples the dose selecting element and the drive mechanism upon actuation of the trigger (“During dose delivery, the clutch 105 and hence drive sleeve 106 are rotationally locked, and therefore as the dial sleeve 104 is moved towards the zero position with the dose button 110 depressed (dose delivery) the piston rod is forced to rotate and thus advance, thereby delivering the dose” [0054]) and permits relative rotation of the dose selecting element and the drive mechanism during dose selecting (“During this stage, the piston rod remains stationary and the drive sleeve 106 rotates with the number sleeve/dose dial sleeve 104.” [0053]).

Regarding claim 38, Butler teaches the drug delivery device according to claim 22, wherein the drive mechanism comprises a drive sleeve (drive sleeve 106), and wherein the plunger is coupled to the housing and to the drive sleeve such that rotation of the drive sleeve 

Regarding claim 39, Butler teaches the drug delivery device according to claim 38, wherein the plunger is in threaded engagement with the housing (“The housing insert with the threaded opening which is engaged with the piston rod via corresponding threads is fixed within the housing” [0009]) and in splined or threaded engagement with the drive sleeve (“the drive sleeve and the piston rod are engaged via corresponding threads on the outer surface of the piston rod and an internal face of the drive sleeve” [0009]).

Regarding claim 40, Butler teaches the drug delivery device according to claim 22, wherein one or both of: i) the track comprises at least one rotational hard stop configured to limit rotation of the blocking feature relative to the limiter (“Clutch ring 102 radial protrusions 103 are at base of helical groove 100.” [0057]; Figure 3), or ii) the thread comprises at least one rotational hard stop configured to limit rotation of the dose selecting element relative to the gauge element.

alignment feature (axial walls forming axial section 101).

Regarding claim 42, Butler teaches the drug delivery device according to claim 30, wherein a proximal end of a portion comprising an outer thread of the tubular number sleeve (number sleeve/dose dial sleeve 104) comprises an axial edge (Figure 2).

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783